DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites the limitation "the plurality of through holes" in line 1.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong (CN Pat. No. 205627097 U).
Regarding claims 1, Xiong discloses a magnetic sheet (Fig. 4), comprising: a frame structure (Fig. 4, items 12 and 2), a plurality of magnetic structures being arranged on the periphery of the frame structure (Fig. 4, items 42; noting only two are required), the frame structure and the plurality of magnetic structures being integrally formed (Fig. 4; noting that they are combined together, i.e. integrated, to form a single block); wherein each of the plurality of magnetic structures comprises: a pipe (Fig. 5, item 41), a magnet arranged in the pipe (Fig. 4, item 42 and machine translation, page 2) and plugs at both ends of the pipe (Fig. 4, items 43 and 431 and machine translation, page 2).  It is noted that Xiong does not specifically disclose the that pipe is steel.  However, Xiong discloses the use of some pipe made of some inherent material (Fig. 4, item 41).  In addition, regarding the exact material used for the pipe, it has been held that the selection of a known material based on its suitability for its intended use is obvious.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)(see applicant’s spec, page 9, applicant giving no criticality for the pipe material being steel).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact material used for the pipe could be found based on its suitability for its intended use which includes: being durable enough for use in a children’s toy, but also allowing the magnet to rotate freely inside while transmitting the magnetic force.
Regarding claims 5, Xiong discloses that the plugs are of an integrated structure, the plugs comprise the following parts in sequence: a cylindrical plugging part, plugged into the steel pipe; a circular-truncated-shaped sealing part for sealing the steel pipe; and a cylindrical connecting part, connected to the frame structure (Fig. 4, items 43 and 431).  It is noted that Xiong does not specifically disclose a truncated-cone part.  However, regarding using a cone shape over the cylinder shape that is shown, it has been held that changes in shape are a matter of choice absent persuasive evidence that a person of skill in the art would find the shape significant.  In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)(see applicant’s spec, page 12, giving no criticality to the cone shape).  Thus, it would have been obvious to one of ordinary skill in the art that the exact shape of the sealing part would not be significant: that is, the part would seal the magnet within the pipe, regardless of its exact shape.
Regarding claim 6, Xiong discloses that the plugging part has an outer diameter less than an outer diameter of the connecting part; a bottom surface of the sealing part has an outer diameter greater than the outer diameter of the plugging part, and a bottom surface of the sealing part has an outer diameter the same as the outer diameter of the connecting part (Fig. 4, items 43 and 431).  It is noted that Xiong does not specifically disclose that the plug part has a diameter greater than the connecting part, a larger and smaller surface of the sealing part, and the sealing part having a diameter less than the connecting part.  However, regarding the exact dimensions of the plugging part, it has been held that if a change in the relative dimensions over the prior does not make the claimed invention perform differently, the claimed device is not patentably distinct from the prior art.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984)(see applicant’s spec, page 13, giving no criticality for the exact dimensions).  Thus, it would have been obvious to one of ordinary skill in the art that the exact dimensions of the plugging part would not make the invention perform differently: that is, the plugging part would plug the pipe and connect the pipe to the frame, regardless of its exact dimensions.

Claims 2, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong (CN Pat. No. 205627097 U) in view of Rosen et al. (herein “Rosen”; US Pub. No. 2017/0232357 A1).
Regarding claim 2, Xiong discloses the frame structure comprises: an annular outer frame (Fig. 4, curved top to bottom or around the perimeter), an annular inner frame disposed in the outer frame (Fig. 4, curved top to bottom or around the inside perimeter), and a connecting part for connecting the outer frame and the inner frame (Fig. 4, item 3), wherein the plurality of magnetic structures are arranged in the outer frame (Fig. 4, proximate items 41).  It is noted that Xiong does not specifically disclose a plurality of through holes are provided in the frame structure.  However, Rosen discloses a similar construction toy wherein a plurality of through holes are provided in the frame structure (Fig. 1, proximate item 26a).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Xiong to include a plurality of through holes are provided in the frame structure as taught by Rosen because doing so would be use of a known technique (using through holes in the construction block) to improve a similar product (a planar construction block) in the same way (using through holes in the construction block to allow the planar construction block to attach to other construction elements).
Regarding claim 7, it is noted that Xiong does not specifically disclose that the plurality of through holes are formed in a thickness direction of the frame structure and are evenly distributed along a periphery of the frame structure. However, Rosen discloses a similar construction toy wherein a plurality of through holes are provided in the frame structure and evenly distributed along a periphery of the frame structure (Fig. 1, proximate item 26a).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Xiong to include a plurality of through holes are provided in the frame structure as taught by Rosen because doing so would be use of a known technique (using through holes in the construction block) to improve a similar product (a planar construction block) in the same way (using through holes in the construction block to allow the planar construction block to attach to other construction elements).
Regarding claim 8, the combined Xiong and Rosen disclose a plurality of mushroom pins that are fitted with the plurality of through holes (Rosen: Fig. 2, item 52a).
Claims 3, 4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong (CN Pat. No. 205627097 U) in view of Rosen et al. (herein “Rosen”; US Pub. No. 2017/0232357 A1) and in further view of Yoon (KR Pub. No. 10-1349152 B1).
Regarding claim 3, it is noted that the combined Xiong and Rosen do not specifically disclose that the frame structure further comprises: a plurality of reinforcing ribs disposed on the connecting part, two ends of each of the plurality of reinforcing ribs are connected to the outer frame and the inner frame, respectively, and a first groove is formed between two adjacent reinforcing ribs.  However, Xiong discloses the use of a connecting part (Fig. 4, item 3).  In addition, Yoon discloses a similar construction block with a plurality of reinforcing ribs, two ends of each of the plurality of reinforcing ribs are connected to the outer frame and the inner frame, respectively, and a first groove is formed between two adjacent reinforcing ribs (Fig. 2, reproduced below).  Thus, Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Xiong and Rosen to include reinforcing ribs on either side of a groove as taught by Yoon because doing so would be use of a known technique (using reinforcing ribs on either side of a groove that houses a magnet) to improve a similar product (a planar construction block with a groove that houses a magnet) in the same way (using reinforcing ribs on either side of a groove that houses a magnet, the ribs placed in the connecting piece).

    PNG
    media_image1.png
    298
    475
    media_image1.png
    Greyscale

Regarding claim 4, it is noted that the combined Xiong and Rosen do not specifically disclose that a second groove is formed at a side of the outer frame which is close to the inner frame, and two second grooves are formed at two ends of each of the plurality of magnetic structures. However, Yoon discloses a similar construction block with a second groove is formed at a side of the outer frame which is close to the inner frame, and two second grooves are formed at two ends of each of the plurality of magnetic structures (Fig. 2, items 300a, reproduced above).  Thus, Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Xiong and Rosen to include two second grooves as taught by Yoon because doing so would be use of a known technique (using two grooves to hold a magnetic structure in place) to improve a similar product (a planar construction block with a pipe that houses a magnet) in the same way (using two grooves to hold a magnetic structure in place, the two grooves accommodating the pipe which houses the magnet).
Regarding claim 11, the combined Xiong, Rosen, and Yoon disclose a second groove is formed at a side of the outer frame which is close to the inner frame, and two second grooves are formed at two ends of each of the plurality of magnetic structures (Yoon: Fig. 2, items 300a, reproduced above).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong (CN Pat. No. 205627097 U) in view of Schweikardt et al. (herein “Schweikardt”; US Pub. No. 2012/0122059 A1).
Regarding claim 9, it is noted that Xiong does not specifically disclose a luminous system, disposed in the frame structure.  However, Schweikardt discloses a similar construction toy with a luminous system disposed in the frame structure (par. [0050]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Xiong to use a luminous system in the frame structure as taught by Schweikardt because doing so would be use of a known technique (using a LED within a block) to improve a similar product (a construction block) in the same way (using a LED with the construction block, the LED providing increased entertainment to the user).
Regarding claim 10, the combined Xiong and Schweikardt disclose that the luminous system comprises: a luminous element (Schweikardt: par. [0050]), a controller for driving the luminous element (Schweikardt: par. [0050]; noting a “microcontroller”), and a power supply for powering the luminous element and the controller (Schweikardt: par. [0040]).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
7/12/22
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711